
	

114 HR 293 IH: To amend title XI of the Social Security Act to exempt from manufacturer transparency reporting certain transfers used for educational purposes, and for other purposes.
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 293
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Burgess (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XI of the Social Security Act to exempt from manufacturer transparency reporting
			 certain transfers used for educational purposes, and for other purposes.
	
	
		1.Exempting from manufacturer transparency reporting certain transfers used for educational purposes
 (a)In generalSection 1128G(e)(10)(B) of the Social Security Act (42 U.S.C. 1320a–7h(e)(10)(B)) is amended— (1)in clause (iii), by inserting , including peer-reviewed journals, journal reprints, journal supplements, conference reports, and medical textbooks after patient use; and
 (2)by adding at the end the following new clause:  (xiii)A transfer of anything of value to a covered recipient who is a physician if the thing of value is intended solely for purposes of providing continuing medical education to the physician or other physicians..
 (b)Effective dateThe amendments made by this section shall apply with respect to transfers of value made on or after the date of the enactment of this Act.
			
